Citation Nr: 1824715	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  15-00 154A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Houston, Texas


THE ISSUE

Entitlement to an annual clothing allowance for 2014.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The appellant is a combat Veteran who served on active duty from January 1962 to May 1968.  This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2014 administrative decision by the Department of Veterans Affairs (VA) Medical Center (MC) in Houston, Texas (the Agency of Original Jurisdiction, or AOJ), which denied his claim for a clothing allowance in 2014.  
	
The Board notes that the Veteran has also filed applications for an annual clothing allowance for calendar years after 2014; that evidently his claims were denied (in July 2016 and August 2017, although such denial determinations are not in the claims file); and that he thereafter (in August 2016 and September 2017) filed notices of disagreement with the denials.  As a statement of the case (SOC) has not been issued in regard to those determinations, the matter of an annual clothing allowances after 2014 is not properly on appeal before the Board and will not be addressed herein.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran maintains that he wears bilateral knee braces and a back brace due to his service-connected bilateral knee (the left knee is status post total knee replacement (TKR)) and lumbar spine disabilities and his service-connected residual shell fragment wounds scars of the right forearm/hand and left chest.  The Houston VAMC prosthetics chief denied his claim in September 2014.  In his notice of disagreement with the determination, the Veteran alleged that he had received a clothing allowance continuously since 2002, which were previously awarded based on the use of prosthetic devices and skin creams on his chest and arm scars (specifically, metal stabilizing knee brace, lumbosacral support, and ketoprofen cream).  In the SOC, the VAMC stated that prosthetics records showed the Veteran was issued an off-the-shelf KO elastic knee brace and an off-the-shelf lumbar corset back brace, both featuring covered aluminum stays with no exposed joints or surfaces, which were determined not to cause damage or wear/tear to clothing.  Moreover, the VAMC determined that the Veteran did not have a service-connected skin condition.  In his substantive appeal, the Veteran argued that his VA-issued Don Joy knee brace (on his right knee), as well as the KO elastic brace (on his left knee) and lumbar corset, did indeed cause wear to his clothing.  He also stated that a dermatologist prescribed a cream for him to help alleviate the itching and irritation caused by his multiple service-connected shell fragment wounds scars.  

In other statements, received in regard to disagreements with VAMC denials (in July 2016 and August 2017, evidently) of subsequent clothing allowance claims, the Veteran alleged that he had been awarded a clothing allowance on a permanent basis since 2006; that the VA back brace had plastic inserted staves that pushed through fabric and caused wear on his clothing; and that as his VA-issued knee brace/neoprene sleeve was ineffective in providing the support he required, he has been wearing (since about 2011) a hinged knee brace that was prescribed by his non-VA orthopedic surgeon [presumably, for his post-TKR left knee].  He indicated that a knee brace he purchased contained hardware (metal braces on the outside) the rigidity of which caused wear to his clothing (he furnished a picture of the brace).  In a March 2018 letter to his representative, the Veteran asserted that his VA primary care physician recently prescribed a type of knee brace for both knees that had exposed metal strap hinges that rubbed against his pant legs, causing wear.  He noted that the "ironic thing" was that he had been wearing "identical devices for 10 years" but that his claims had been denied, despite having earlier been awarded "permanent status."  

The available records in the file, to include VA prosthetics records, appear to show the Veteran was eligible for a clothing allowance back in 2006 (for bilateral knee braces with hinges) and 2009 (for LSO/knee), for conditions that appear to be "static," but no allowances since then, in contrast to the Veteran's assertions.  Additionally,  VA outpatient treatment records dated up to July 2013 do not show any prescription medication for skin problems.  Further, the record does not contain any private records, to include any reports showing prescriptions for knee braces and skin creams for service-connected disabilities.  The Veteran claims he has worn a knee brace prescribed by his private physician, but it is not clear whether the brace is for one or both knees and when he acquired such brace(s).  He has also claimed that a dermatologist has prescribed a skin cream for his service-connected scars, but it is not clear whether the prescription was by a VA or a private physician and whether it has irreparably damaged his outerwear.  

The Veteran's assertions on this matter are considered to be competent.  See 38 C.F.R. §  3.159(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Moreover, the rationale given for denying the Veteran's claim - that is, that the knee and back braces worn do not tend to cause wearing or tearing to clothing and he did not have a service-connected skin condition for which medications damaged outer garments - does not take into consideration the statements by the Veteran to the effect that his medical devices tend to wear and tear clothing and that a medication cream was prescribed for service-connected scars, and causes damage to outer clothing.  The clothing allowance determination was made without the benefit of a VA examination, which could have resolved key questions in this matter.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should obtain for association with the claims file all updated (since July 2013) records of VA evaluations and treatment for the Veteran has received for his service-connected bilateral knee, low back, and skin (scar) disabilities, and ensure that all relevant prosthetics clinic records, dated since 2002, are also associated with the file.  The AOJ should also request the Veteran to submit any private records of evaluations and treatment for his service-connected bilateral knee, low back, and skin (scar) disabilities, including all records showing prescriptions for knee/back braces and dermatologic medications (or inform him that he may submit a medical release, authorizing VA to obtain such private records on his behalf, and if he selects such option secure the records).  

2.  The AOJ should then arrange an orthopedic examination of the Veteran (with dermatologic consult if deemed necessary) to ascertain the effect his use of bilateral knee and/or back braces, prescribed for service-connected bilateral knee and low back disabilities, and any medication prescribed for a service-connected skin (scar) disability have on his clothing.  

The examiner should consider the Veteran's lay statements (and if rejected as not credible, point to clinical findings that support that conclusion).  The examiner should expressly note the types of knee/back braces the Veteran used beginning in 2014, and whether each tended to wear or tear his garments.  If the response is that that they do not, the examiner should explain how it is that such brace or braces do not tend to wear or tear clothing.  

The Veteran should also be asked to identify any topical medication prescribed for a service-connected skin/scar disability since 2014.  The examiner should confirm that the medication is indeed prescribed for a service-connected skin (shell fragment wound scar) condition, and if so, opine whether such medication causes irreparable damage to outer garments (acknowledging his lay accounts of such damage).  For purposes of guidance, damage to outer garments does not include stains removable through regular laundering or dry cleaning.

All opinions should include a clear rationale consistent with the evidence of record.  

3.  After the completion of the foregoing development, the AOJ should readjudicate the Veteran's claim for an annual clothing allowance for 2014, to include whether more than one clothing allowance may be warranted.  [Such determination, and the evidence gathered, may also be useful in addressing the other clothing allowance matters for which the Veteran has initiated an appeal.]  If it remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.§§ 5109B, 7112 (2012).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2017).


